—In a proceeding for child support under a separation agreement, the appeal is from an order of the Family Court, Dutchess County, dated May 3, 1978, which (1) awarded petitioner $1,300 for the child’s tuition, (2) awarded a counsel fee of $600 and (3) directed the appellant husband to continue to pay for the child’s tuition. Order modified, on the law, by deleting therefrom the provision requiring the appellant to make future tuition payments. As so modified, order affirmed, with costs to the petitioner. Appellant’s continuing obligation is subject to the conditions agreed upon by the parties. Damiani, J. P., Cohalan, Margett and Martuscello, JJ., concur.